Citation Nr: 0843383	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to smoke inhalation or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1966.

This matter is on appeal from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A respiratory disorder related to asbestos exposure is 
not currently shown.

2.  The veteran's respiratory disorder, diagnosed as asthma, 
was not shown in service or for many years thereafter, and is 
not related to service.


CONCLUSION OF LAW

A respiratory disorder, claimed as due to smoke inhalation or 
asbestos exposure, was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court observed that there had been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations.  See McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
which provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the DVB circular was subsumed verbatim as § 7.21 of VA 
Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and 
revised this manual into its current electronic form M21-1MR.  
While the form has been revised, the information contained 
therein has remained the same.

For definitional purposes, "[a]sbestosis is a pneumoconiosis 
due to asbestos particles; pneumoconiosis is a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  McGinty, 4 Vet. App. at 429.  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Ch. 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  

The most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(e).  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, Subpart 
ii, Ch. 2 C(9)(f).  The relevant factors discussed in the 
manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

With respect to the veteran's assertion that his respiratory 
disorder is due to asbestosis exposure, the Board notes that 
he served as a machinist mate on board several vessels, 
including the USS KITTY HAWK (CVA-63) from late 1965 to 1966.  
In his statement from April 2003, he alleged that he was 
exposed to asbestos after mixing and applying pipe lagging 
while on board.   His statements as to asbestos exposure are 
found to be credible as they are consistent with his military 
duties shown on his DD-214. 

It is also unlikely that any exposure to asbestos occurred 
prior to his military service, given that he was 20 years old 
at the time he entered into service.  Furthermore, his post 
military employment does not suggest the risk of asbestos 
exposure.  Therefore, providing him the benefit of the doubt, 
the Board accepts the veteran's assertions that he was 
exposed to asbestos while on active duty.

However, his service treatment records do not indicate a 
chronic respiratory disorder while on active duty service.  
While he complained of a loss of voice while visiting a sick 
call clinic in January 1959, his lungs were observed to be 
clear.  There is also one event in October 1963 where he 
complained of chest pain, but this was attributed to 
gastroenteritis, rather than a respiratory disorder.  

No other examination during active duty revealed a 
respiratory disorder.  Specifically, the Board notes that a 
submarine training physical examination in December 1960, a 
reenlistment examination in June 1962, and his separation 
physical in August 1966 all reflected a normal clinical 
evaluation of his lungs, and do not mention any exposure to 
jet fuel or asbestos.  A chest X-ray from June 1962 was 
negative as well.  

Furthermore, the evidence does not show a diagnosis of 
asbestosis or an asbestos-related diseases since his release 
from active duty.  In January 2004, he underwent a pulmonary 
function test (PFT), which indicated an "obstructive of 
moderate degree lung defect."  However, the diffusing 
capacity was within normal limits.  

The Board acknowledges a February 2004 X-ray indicating the 
presence of an "unexplained focal pleural thickening over a 
length of approximately 6 cm" in one of his lungs.  However, 
in March 2004 follow-up CT scan, the pleural surfaces 
appeared "smooth and normal" with no noted abnormalities, 
leading the examining radiologist to conclude that the 
February 2004 X-ray findings were "probably artifactual."  
Furthermore, a second CT scan later in March 2004 reflected 
clear lung bases.  Therefore, the Board concludes that the 
evidence does not show asbestosis or an asbestos-related 
disorder.  

With respect to the veteran's assertions that his respiratory 
disorder is due to smoke inhalation, he maintains that he was 
on the USS KITTY HAWK during a fire onboard ship in December 
1965.  He reported that he was exposure to soot when he went 
into an area after the fire to isolate air compressors.  It 
is a matter of historical record that the USS KITTY HAWK 
experienced a fire in one of the main engine room spaces on 
December 6, 1965.

Service treatment records dated three days later reflect that 
the veteran sought treatment for a scattered rash over his 
body and he was referred to the Medical Officer.  He was 
ultimately admitted with a diagnosis of generalized 
urticaria.  Significantly, there was no mention at that time, 
or at any time thereafter, or any respiratory complaints 
associated with fume or soot inhalation.  As noted above, at 
the time of discharge in August 1966, the clinical evaluation 
of his lungs was normal.

Next, post-service evidence does not reflect respiratory 
symptomatology for many years after service discharge.  
Specifically, he filed the claim in December 2002 and 
maintained that he had been treated that same month.  
However, a review of VA clinical records did not show VA care 
until December 2003, when he sought to establish care at the 
VA Medical Center in Cheyenne.  At that time, a past medical 
history of questionable reactive airway disease and 
questionable asthma secondary to exposure from a fire in 1965 
while in service was noted.

In a VA outpatient treatment record from December 2003, he 
was diagnosed with "questionable asthma versus reactive 
airway disease initiated by smoke exposure while in service 
in 1965 from a fire that was on a ship.  He was not sure if 
he was ever exposed to asbestos."  He was subsequently 
diagnosed with asthma.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial 
reported symptoms related to a respiratory disorder in 2003 
(more than a 35-year gap).  The Board specifically notes no 
respiratory disorders on his separation physical examination 
in August 1966.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued respiratory symptomatology since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a respiratory disorder for 36 years 
following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than three 
decades following active duty discharge and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's respiratory disorder to active duty, despite his 
contentions to the contrary.    

In August 2004, a VA outpatient treatment progress note noted 
a diagnosis of asthma based on his January 2004 PFT, and 
prescribed an Albuterol inhaler "for emergency use only."  
A progress note from January 2005 also diagnosed asthma, and 
observed that he used his Albuterol inhaler approximately 
once a week.  

As to the relationship between the veteran's asthma and 
active duty service, he submitted a March 2005 note from the 
Cheyenne VA Medical Center stating that he "has asthma which 
is as likely as not from smoke exposure from a fire on his 
ship."  However, the health care provider later amended her 
own opinion in August 2005 after a review of the case file.  
She instead concluded that "his asthma does not seem to be a 
service connected entity in need of review."

The Board also places significant probative value on a March 
2005 VA opinion.  While the examiner concluded that the 
veteran had reversible airway obstruction or asthma, the time 
between discharge from service in 1966 and his first 
treatment in December 2003 prevented him from providing a 
medical opinion relating his asthma to active duty service 
without resorting to speculation.  

The Board recognizes that a fire did indeed occur on board 
USS KITTY HAWK in December 1965, and has no reason to doubt 
the veteran's statements that he participated in follow-up 
activities surrounding that event.  However, his service 
treatment records do not indicate that he received any 
treatment related to respiratory complaints, although he was 
treated for a skin rash contemporaneous with the incident.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
asthma and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records as 
well as his own statements.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
August 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as due 
to smoke inhalation or asbestos exposure is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


